Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and under examination, of which claims 1, 14, and 20 are independent claims. 

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).

Abstract
The Abstract is objected to because of the following informalities: the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  In this case, the abstract is less than 50 words in length and does not provide the readers with a sufficient description to decide whether there is a need for consulting the full patent text for details.  When amending the abstract, the Office recommends that the abstract be written in sentence format in order to improve its form.   
Appropriate correction is required.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 12, line 2, replace “a temperature increaser and a temperature decreaser” with “the temperature increaser and the temperature decreaser”.
Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 7, 8, 9, 12, 13, 14, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2018/0267718 A1 to Gale et al. ("Gale").
Regarding independent claim 1, Gale teaches:
A climate controller for a media library, the media library including a library interior and a media drive positioned within the library interior, the climate controller comprising: Gale: Abstract (“A data storage library system includes a data storage library, at least one environmental conditioning unit, at least one data storage drive retained within the data storage library, and at least one access door for providing access to an interior portion of the data storage library. The system also includes a library controller,…”) Gale: Paragraph [0049] 
a temperature sensor that senses an inside temperature within the library interior, the temperature sensor generating temperature information; and Gale: Paragraph [0056] (“System 1000 illustrated in FIG. 7 may further comprise one or more environmental sensors 1028 disposed within the interior of the library 1002. The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc.”)
a temperature controller that receives temperature information from the temperature sensor, the temperature controller controlling the temperature within the library interior based at least partially upon the temperature information, Gale: Paragraph [0056] [As described above.] Gale: Paragraph [0056] (“The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) 
the temperature controller including one of a temperature increaser and a temperature decreaser.  Gale: Paragraph [0050] (“System 1000 further includes an optional environmental conditioning unit 1012 associated with the frame 1002. The environmental conditioning unit 1012 may be integrated with and coupled to frame 1002…An environmental conditioning unit in accordance with one embodiment of the present disclosure may increase or decrease the temperature, humidity, pressure, etc.”) Gale: Paragraph [0051] (“The environmental [The library controller directing the environmental conditioning unit to increase or decrease the temperature reads on “including one of a temperature increaser and a temperature decreaser”.]
Regarding claim 2, Gale teaches all the claimed features of independent claim 1, from which claim 2 depends. Gale further teaches:
The climate controller of claim 1 wherein the temperature controller includes one of an air conditioner, a chilled water cooler, a Peltier cooler and a vortex cooler.  Gale: Paragraph [0056] [As described in claim 1.] [The library controller or the controller 400 to control the environmental conditioning unit reads on “one of an air conditioner”.]
Regarding claim 3, Gale teaches all the claimed features of independent claim 1, from which claim 3 depends. Gale further teaches:
The climate controller of claim 1 further comprising a humidity controller that controls an inside humidity within the library interior. Gale: Paragraph [0056] (“The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc. The one or more environmental sensors [The library controller or the controller 400 controlling the operation of the environmental conditioning unit based on the humidity sensed within the frame reads on “a humidity controller that controls an inside humidity”.]
Regarding claim 4, Gale teaches all the claimed features of claim 3, from which claim 4 depends. Gale further teaches:
The climate controller of claim 3 wherein the humidity controller cooperates with the temperature controller to regulate an inside dew point within the library interior. Gale: Paragraph [0056] [As described in claim 3] Gale: Paragraph [0080] (“Where the interior temperature of the library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior air, a library controller (such as controller 400 described above) or other mechanism may operate to restrict access to the data storage library by a technician, either through providing one or more visual and/or audible warning indicators, automatically locking the access doors, etc. However, once the interior temperature (T.sub.library) has risen to a temperature greater than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), access into the data storage library for service and/or replacement of components may be allowed…”) Gale: Paragraph [0081] (“…it may be adequate to only increase the temperature within the one or more data storage drives such that the tape heads, data storage cartridges, and other sensitive components within the data storage drives reach a temperature above the dew point temperature (Tdew) during a service mode. The temperature within the data storage drive(s) may be increased through any appropriate means, including the methods described above with respect to  [The library controller controlling the air conditioning unit based on temperature and humidity reads on “the humidity controller cooperates with the temperature controller”. The library controller controlling interior temperature of the library to be greater than the dew point temperature reads on “to regulate an inside dew point within the library interior”.]
Regarding claim 5, Gale teaches all the claimed features of claim 3, from which claim 5 depends. Gale further teaches:
The climate controller of claim 3 further comprising a humidity sensor that senses the inside humidity and generates humidity information, the humidity controller controlling the inside humidity based at least in part on the humidity information. Gale: Paragraph [0056] (“The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc. The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) [The library controller controlling operation of the environmental conditioning unit based on the humidity sensor reading environmental condition reads on “the humidity controller controlling the inside humidity based at least in part on the humidity information”.] 
Regarding claim 7, Gale teaches all the claimed features of claim 3, from which claim 7 depends. Gale further teaches:
A media library having a library interior, the media library including the climate controller of claim 3 that controls the temperature and the humidity within the library interior. Gale: Abstract (“A data storage library system includes a data storage library, at least one environmental conditioning unit, at least one data storage drive retained within the data storage library, and at least one access door for providing access to an interior portion of the data storage library. The system also includes a library controller,…”) Gale: Paragraph [0056] [As described in claim 3.]
Regarding claim 8, Gale teaches all the claimed features of independent claim 1, from which claim 8 depends. Gale further teaches:
The climate controller of claim 1 wherein the temperature controller selectively controls the inside temperature of the library interior based on an outside dew point that is outside of the library interior. Gale: Paragraph [0056] [As described in claim 1.] Gale: Paragraph [0077] (“If the interior temperature of the data storage library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), then the possibility exists for condensation to form on components within the data storage library if an access door or other panel is opened for service, allowing an influx of external air to enter the data storage library.”) Gale: Paragraph [0078] (“In order to determine the dew point temperature of the exterior environment (T.sub.dew), the temperature of the exterior air (T.sub.air) and relative humidity of the exterior air (RH) must be determined via, for example, one or more sensors 1050 located exterior to the data storage library, as shown and described above with respect to FIG. 7.”) Gale: Paragraph [0080] (“Where the interior temperature of the library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior air, a library controller (such as controller 400 described above) or other mechanism may operate to restrict access to the data storage library by a technician, either through providing one or more visual and/or audible warning indicators, automatically locking the access doors, etc. However, once [The library controller controlling the output and operation of the environmental conditioning unit once the interior temperature is greater than the exterior dew point temperature reads on “selectively controls the inside temperature of the library interior based on an outside dew point that is outside of the library interior”.]
Regarding claim 9, Gale teaches all the claimed features of independent claim 1, from which claim 9 depends. Gale further teaches:
The climate controller of claim 1 wherein the temperature controller selectively adjusts the inside temperature of the library interior so that the inside temperature is greater than an outside dew point that is outside of the library interior. Gale: Paragraph [0080] (“However, once the interior temperature (Tlibrary) has risen to a temperature greater than the dew point temperature (Tdew) for the exterior temperature (Tair), access into the data storage library for service and/or replacement of components may be allowed, as condensation formation on interior data storage library components should not occur.”) Gale: Paragraph [0081] (“…in accordance with an aspect of the disclosure, it may be adequate to only increase the temperature within the one or more data storage drives such that the tape heads, data storage cartridges, and other sensitive components within the data storage drives reach a temperature above the dew point temperature (Tdew) during a service mode. The temperature within the data storage drive(s) may be increased through any appropriate means, including the methods described above with respect to FIGS. 8-9.”) 
Regarding claim 12, Gale teaches all the claimed features of independent claim 1, from which claim 12 depends. Gale further teaches:
The climate controller of claim 1 wherein the temperature controller includes both a temperature increaser and a temperature decreaser. Gale: Paragraph [0050] (“System 1000 further includes an optional environmental conditioning unit 1012 associated with the frame 1002. The environmental conditioning unit 1012 may be integrated with and coupled to frame 1002…An environmental conditioning unit in accordance with one embodiment of the present disclosure may increase or decrease the temperature, humidity, pressure, etc.”) Gale: Paragraph [0051] (“The environmental conditioning unit 1012 is preferably configured such that it may adjust, change and/or regulate the relative conditions (e.g., temperature, humidity, contaminant presence via filtering, etc.) inside the frame 1002. Thus, according to different approaches, the environmental conditioning unit may be able to reduce the temperature of the interior of the frame 1002 and/or reduce the relative humidity of the interior of the frame 1002, depending on the type of environmental conditioning unit 1012 employed. The environmental conditioning unit 1012 is preferably configured to turn on and off as desired to maintain a selected temperature and/or humidity in the interior of the frame 1002.”) [The library controller directing the environmental conditioning unit to increase or decrease the temperature reads on “including both the temperature increaser and the temperature decreaser”.]
Regarding claim 13, Gale teaches all the claimed features of independent claim 1, from which claim 13 depends. Gale further teaches:
A media library having a library interior, the media library including the climate controller of claim 1 that controls the temperature and the humidity within the library interior.  Gale: Abstract (“A data storage library system includes a data storage library, at least  Gale: Paragraph [0056] (“The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc. The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) [The library controller or the controller 400 controlling the operation of the environmental conditioning unit based on the temperature and the humidity sensed within the frame reads on “controls the temperature and the humidity within the library interior”.]
Regarding independent claim 14, Gale teaches:
A climate controller for a media library, the media library including a library interior and a media drive positioned within the library interior, the climate controller comprising:  Gale: Abstract (“A data storage library system includes a data storage library, at least one environmental conditioning unit, at least one data storage drive retained within the data storage library, and at least one access door for providing access to an interior portion of the data storage library. The system also includes a library controller,…”) Gale: Paragraph [0049] (“Referring now to FIG. 7, a system 1000 includes a frame 1002 of an automated data storage library 1004, similar to frames 11 described above with respect to FIGS. 1B and 2.”)
a humidity sensor that senses an inside humidity within the library interior, the humidity sensor generating humidity information; and Gale: Paragraph [0056] (“System one or more environmental sensors 1028 disposed within the interior of the library 1002. The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc.”)
a humidity controller that is positioned at least partially within the library interior, the humidity controller controlling the humidity within the library interior based at least partially upon the humidity information. Gale: Paragraph [0006] (“…the system including a data storage library, at least one environmental conditioning unit associated with the data storage library and configured to control one or more interior environmental conditions within the data storage library... The system also includes a library controller, wherein the library controller is configured to initiate a service mode prior to and during a service procedure performed within the data storage library,…”) Gale: Paragraph [0056] (“The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc. The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) [The library controller or the controller 400 in the system reads on “a humidity controller that is positioned at least partially within the library interior”.  The library controller or the controller 400 controlling the operation of the environmental conditioning unit based on the humidity signal sensed within the frame reads on “the humidity controller controlling the humidity within the library interior based at least partially upon the humidity information”.]
Regarding claim 16, Gale teaches all the claimed features of claim 14, from which claim 16 depends. Gale further teaches:
A media library having a library interior, the media library including the climate controller of claim 14 that controls the humidity within the library interior. Gale: Abstract (“A data storage library system includes a data storage library, at least one environmental conditioning unit, at least one data storage drive retained within the data storage library, and at least one access door for providing access to an interior portion of the data storage library. The system also includes a library controller,…”) Gale: Paragraph [0056] [As described in claim 14.]
Regarding claim 19, Gale teaches all the claimed features of independent claim 14, from which claim 19 depends. Gale teaches: 
The climate controller of claim 14 further comprising a temperature controller that controls an inside temperature within the library interior based on an outside dew point that is outside of the library interior. Gale: Paragraph [0056] (“The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) Gale: Paragraph [0080] (“However, once the interior temperature (Tlibrary) has risen to a temperature greater than the dew point temperature (Tdew) for the exterior temperature (Tair), access into the data storage library for service and/or replacement of components may be allowed, as condensation formation on interior data storage library components should not occur.”) Gale: Paragraph [0081] (“…in accordance with an aspect adequate to only increase the temperature within the one or more data storage drives such that the tape heads, data storage cartridges, and other sensitive components within the data storage drives reach a temperature above the dew point temperature (Tdew) during a service mode. The temperature within the data storage drive(s) may be increased through any appropriate means, including the methods described above with respect to FIGS. 8-9.”) [The library controller or the controller 400 reads on “a temperature controller”.]
Regarding independent claim 20, Gale teaches:
A climate controller for a media library, the media library including a library interior and a media drive positioned within the library interior, the climate controller comprising: Gale: Abstract (“A data storage library system includes a data storage library, at least one environmental conditioning unit, at least one data storage drive retained within the data storage library, and at least one access door for providing access to an interior portion of the data storage library. The system also includes a library controller,…”) Gale: Paragraph [0049] (“Referring now to FIG. 7, a system 1000 includes a frame 1002 of an automated data storage library 1004, similar to frames 11 described above with respect to FIGS. 1B and 2.”)
a temperature sensor that senses an inside temperature within the library interior, the temperature sensor generating temperature information;  Gale: Paragraph [0056] (“System 1000 illustrated in FIG. 7 may further comprise one or more environmental sensors 1028 disposed within the interior of the library 1002. The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc.”)
a temperature controller that receives temperature information from the temperature sensor, the temperature controller controlling the temperature within the library interior based at least partially upon the temperature information, Gale: Paragraph [0056] [As described above.] Gale: Paragraph [0056] (“The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) [The library controller, such as controller 400 reads on “a temperature controller”.  The signal from the temperature sensor reads on “temperature information”.]
the temperature controller including one of a temperature increaser and a temperature decreaser; Gale: Paragraph [0050] (“System 1000 further includes an optional environmental conditioning unit 1012 associated with the frame 1002. The environmental conditioning unit 1012 may be integrated with and coupled to frame 1002…An environmental conditioning unit in accordance with one embodiment of the present disclosure may increase or decrease the temperature, humidity, pressure, etc.”) Gale: Paragraph [0051] (“The environmental conditioning unit 1012 is preferably configured such that it may adjust, change and/or regulate the relative conditions (e.g., temperature, humidity, contaminant presence via filtering, etc.) inside the frame 1002. Thus, according to different approaches, the environmental conditioning unit may be able to reduce the temperature of the interior of the frame 1002 and/or reduce the relative humidity of the interior of the frame 1002, depending on the type of environmental conditioning unit 1012 employed. The environmental conditioning unit 1012 is preferably configured to turn on and off as desired to maintain a selected temperature and/or humidity in the [The library controller directing the environmental conditioning unit to increase or decrease the temperature reads on “including one of a temperature increaser and a temperature decreaser”.]
a humidity sensor that senses an inside humidity within the library interior, the humidity sensor generating humidity information; and Gale: Paragraph [0056] [As described above.] [One or more of the humidity sensors reads on “a humidity sensors” and the signal from the humidity sensor reads on “humidity information”.]
a humidity controller that is positioned at least partially within the library interior, the humidity controller controlling the humidity within the library interior based at least partially upon the humidity information; Gale: Paragraph [0006] (“…the system including a data storage library, at least one environmental conditioning unit associated with the data storage library and configured to control one or more interior environmental conditions within the data storage library... The system also includes a library controller, wherein the library controller is configured to initiate a service mode prior to and during a service procedure performed within the data storage library,…”) Gale: Paragraphs [0051] and [0056] [As described above.] [The library controller or the controller 400 in the system reads on “a humidity controller that is positioned at least partially within the library interior”.  The signal from humidity sensor utilized by the library controller to control the environmental conditioning unit reads on “the humidity controller controlling the humidity within the library interior based at least partially upon the humidity information”.]  
wherein the humidity controller cooperates with the temperature controller to control climate conditions within the library interior based on climate conditions outside of the library interior. Gale: Paragraph [0006] (“…the library controller is configured to ramp at Gale: Paragraph [0056] [As described in claim 1.] Gale: Paragraph [0077] (“If the interior temperature of the data storage library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), then the possibility exists for condensation to form on components within the data storage library if an access door or other panel is opened for service, allowing an influx of external air to enter the data storage library.”) Gale: Paragraph [0078] (“In order to determine the dew point temperature of the exterior environment (T.sub.dew), the temperature of the exterior air (T.sub.air) and relative humidity of the exterior air (RH) must be determined via, for example, one or more sensors 1050 located exterior to the data storage library, as shown and described above with respect to FIG. 7.”) Gale: Paragraph [0080] (“Where the interior temperature of the library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior air, a library controller (such as controller 400 described above) or other mechanism may operate to restrict access to the data storage library by a technician, either through providing one or more visual and/or audible warning indicators, automatically locking the access doors, etc. However, once the interior temperature (T.sub.library) has risen to a temperature greater than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), access into the data storage library for service and/or replacement of components may be allowed,…”) [The library controller (which reads on “the humidity controller cooperates with the temperature controller”) controlling the output and operation of the environmental conditioning unit to increase the interior temperature so that it is greater than the exterior dew point temperature reads on “control climate conditions within the library interior based on climate conditions outside of the library interior”.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of US Patent Publication No. 2020/0408425 A1 to Zchori (“Zchori”).
Regarding claim 6, Gale teaches all the claimed features of claim 3, from which claim 6 depends.  However, Gale fails to explicitly teach the features of claim 6. Zchori describes a device and method adapted to control temperature and humidity of the air in some defined volume. Zchori teaches:
The climate controller of claim 3 wherein the humidity controller includes one of a solid polymer membrane humidity controller and an ionic membrane humidity controller. Zchori: Paragraph [0194] (“The controller can be designed to maintain or stabilize certain humidity conditions…”) Zchori: Paragraph [0063] (“humidity exchange membrane: this may be a water vapour transport membrane allowing moisture transport driven by mass transfer potential, and sensible heat transfer under temperature difference.”) Zchori: Claim 15 (“…said controller operates said pump in order to increase said sorption material saturation level when cooling is needed and said surrounding air relative humidity is higher than said relative humidity of air that is in equilibrium with said sorption material g) said sorption material exchanges heat and mass with said air at least partially by using humidity exchange membrane for heat and mass exchange.” Which reads on “an ionic membrane humidity controller”.)  
Gale and Zchori before them, the humidity controller of Gale to include one of a solid polymer membrane humidity controller and an ionic membrane humidity controller because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in some defined volume.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to stabilize humidity in a space, to improve thermal comfort, prevent condensation, remove airborne particles, and other benefits. See Zchori Paragraph [0094].
Regarding claim 15, Gale teaches all the claimed features of claim 14, from which claim 15 depends.  However, Gale fails to explicitly teach the features of claim 15. Zchori describes a device and method adapted to control temperature and humidity of the air in some defined volume. Zchori teaches:
The climate controller of claim 14 wherein the humidity controller includes one of a solid polymer membrane humidity controller and an ionic membrane humidity controller.  Zchori: Paragraph [0194] (“The controller can be designed to maintain or stabilize certain humidity conditions…”) Zchori: Paragraph [0063] (“humidity exchange membrane: this may be a water vapour transport membrane allowing moisture transport driven by mass transfer potential, and sensible heat transfer under temperature difference.”) Zchori: Claim 15 (“…said controller operates said pump in order to increase said sorption material saturation level when cooling is needed and said surrounding air relative humidity is higher than said relative humidity of air that is in equilibrium with said sorption material g) said sorption material exchanges heat humidity exchange membrane for heat and mass exchange.” Which reads on “an ionic membrane humidity controller”.)  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale and Zchori before them, the humidity controller of Gale to include one of a solid polymer membrane humidity controller and an ionic membrane humidity controller because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in some defined volume.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to stabilize humidity in a space, to improve thermal comfort, prevent condensation, remove airborne particles, and other benefits. See Zchori Paragraph [0094].

Claims 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of US Patent Publication No. 2020/0154609 A1 to Nave et al. (“Nave”).
Regarding claim 10, Gale teaches all the claimed features of independent claim 1, from which claim 10 depends. However, Gale fails to explicitly teach the features of claim 10. Nave describes an environmental control in automated data storage libraries. Nave teaches:
The climate controller of claim 1 wherein the temperature controller adjusts the inside temperature within the library interior based on a predetermined schedule. Nave: Paragraph [0241] and FIG. 7 (“The data storage library adjusts the settings of the fan(s) according to the temperature and/or humidity states in order to control the temperature and/or relative humidity of the exhausted air of the air curtain.”) Nave: Paragraph [0218] (“As  [Adjusting the settings of the fan to control the temperature based on a trigger condition including occurrence of a specific time based on a predetermined schedule reads on “adjusts the inside temperature …based on a predetermined schedule”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale and Nave before them, the temperature controller of Gale to adjust the inside temperature within the library interior based on a predetermined schedule because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in a data storage library.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to reduce the amount of warmer and/or more humid outside air that reaches sensitive tape drive components located behind the air curtain. See Nave
Regarding claim 11, Gale teaches all the claimed features of independent claim 1, from which claim 11 depends. However, Gale fails to explicitly teach the features of claim 11. Nave describes an environmental control in automated data storage libraries. Nave teaches:
The climate controller of claim 1 wherein the temperature controller adjusts the inside temperature within the library interior based on a command of a user of the media library. Nave: Paragraph [0241] and FIG. 7 (“The data storage library adjusts the settings of the fan(s) according to the temperature and/or humidity states in order to control the temperature and/or relative humidity of the exhausted air of the air curtain.”) Nave: Paragraph [0218] (“As mentioned above, various actions (e.g. such as starting one or more fans) may occur upon detecting a trigger condition. A trigger condition may include … receiving a command to run the fan from a user, … sensing the temperature is too high based on a predefined operating temperature threshold, sensing the temperature is too low based on a predefined operating temperature threshold, sensing the humidity is too high based on a predefined operating humidity threshold, and sensing the humidity is too low based on a predefined operating humidity thresholds, etc. The predefined operating temperature threshold may be a temperature of the outside air at or above which condensation could occur if the outside air is drawn into the tape drives. The predefined operating temperature threshold may be above optimal temperatures for tape drive operation.”) [Adjusting the settings of the fan to control the temperature based on a trigger condition including receiving a command to run the fan from a user reads on “adjusts the inside temperature …based on a command of a user of the media library”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale and Nave before them, the temperature controller of Gale to adjust the inside temperature within the library 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to reduce the amount of warmer and/or more humid outside air that reaches sensitive tape drive components located behind the air curtain. See Nave Paragraph [0018].
Regarding claim 17, Gale teaches all the claimed features of independent claim 14, from which claim 17 depends. However, Gale fails to explicitly teach the features of claim 17. Nave describes an environmental control in automated data storage libraries. Nave teaches:
The climate controller of claim 14 wherein the humidity controller adjusts the inside humidity within the library interior based on a predetermined schedule. Nave: Paragraph [0241] and FIG. 7 (“The data storage library adjusts the settings of the fan(s) according to the temperature and/or humidity states in order to control the temperature and/or relative humidity of the exhausted air of the air curtain.”) Nave: Paragraph [0218] (“As mentioned above, various actions (e.g. such as starting one or more fans) may occur upon detecting a trigger condition. A trigger condition may include … occurrence of a specific time based on a predetermined schedule, sensing the temperature is too high based on a predefined operating temperature threshold, sensing the temperature is too low based on a predefined operating temperature threshold, sensing the humidity is too high based on a predefined operating humidity threshold, and sensing the humidity is too low based on a predefined operating humidity thresholds, etc. The predefined operating temperature threshold may be a temperature of the outside air at or above which condensation could occur if the outside air is drawn into the tape drives. The  [Adjusting the settings of the fan to control the humidity based on a trigger condition including occurrence of a specific time based on a predetermined schedule reads on “adjusts the inside humidity …based on a predetermined schedule”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale and Nave before them, the humidity controller of Gale to adjust the inside humidity within the library interior based on a predetermined schedule because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in a data storage library.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to reduce the amount of warmer and/or more humid outside air that reaches sensitive tape drive components located behind the air curtain. See Nave Paragraph [0018].
Regarding claim 18, Gale teaches all the claimed features of independent claim 14, from which claim 18 depends. However, Gale fails to explicitly teach the features of claim 18. Nave describes an environmental control in automated data storage libraries. Nave teaches:
The climate controller of claim 14 wherein the humidity controller adjusts the inside humidity within the library interior based on a command of a user of the media library. Nave: Paragraph [0241] and FIG. 7 (“The data storage library adjusts the settings of the fan(s) according to the temperature and/or humidity states in order to control the temperature and/or relative humidity of the exhausted air of the air curtain.”) Nave: Paragraph [0218] (“As mentioned above, various actions (e.g. such as starting one or more fans) may occur upon  [Adjusting the settings of the fan to control the temperature based on a trigger condition including receiving a command to run the fan from a user reads on “adjusts the inside humidity …based on a command of a user of the media library”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale and Nave before them, the temperature controller of Gale to adjust the inside humidity within the library interior based on a command of a user of the media library because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in a data storage library.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to reduce the amount of warmer and/or more humid outside air that reaches sensitive tape drive components located behind the air curtain. See Nave Paragraph [0018].
It is noted that any citations to specific, paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2015/0292765 A1 to Matsuoka et al. describes controlling fan-only cooling. A first phase of a first cooling cycle is initiated in an enclosure using an air conditioning system having a compressor and a fan that passes air over an evaporator coil. A relative humidity is measured within the enclosure during the first phase of the first cooling cycle. Subsequent to the first phase and in response to the relative humidity being determined to be below a threshold relative humidity, a second phase of the first cooling cycle is initiated during which the fan is activated but the compressor is not activated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473. The examiner can normally be reached Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117